Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered September 1, 2005, which denied the petition, brought pursuant to CPLR article 78, seeking to annul respondents’ determination terminating petitioner’s employment and dismissed this proceeding, unanimously affirmed, without costs.
There was reason to terminate petitioner, a probationary employee, for making false and misleading statements to Police Department psychologists and to a ranking officer. Petitioner failed to establish that he was terminated in bad faith to frustrate his application for a disability pension (see Matter of *511Lingard v Kerik, 303 AD2d 286 [2003], lv denied 100 NY2d 507 [2003]; Averys v Kelly, 214 AD2d 309 [1995], lv denied 86 NY2d 703 [1995]). Respondents extensively investigated the charges of misconduct against petitioner and terminated him only after concluding that the charges were substantiated. That petitioner was terminated after approval of his application by the Police Pension Fund Medical Board does not establish bad faith where respondents’ investigation was not completed until after the Medical Board’s determination. Concur—Mazzarelli, J.P, Friedman, Nardelli, Williams and Malone, JJ.